  Case 1:18-cv-01996-MN Document 69 Filed 04/30/20 Page 1 of 7 PageID #: 876



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 VIFOR FRESENIUS MEDICAL CARE                     )
 RENAL PHARMA LTD. and VIFOR                      )
 FRESENIUS MEDICAL CARE RENAL                     )
 PHARMA FRANCE S.A.S.,                            )
                                                  )
                        Plaintiffs,               )
                                                  )   C.A. No. 18-1996 (MN)
        v.                                        )
                                                  )
 ANNORA PHARMA PRIVATE LTD. and                   )
 HETERO LABS LIMITED,                             )
                                                  )
                        Defendant.                )

                                      MEMORANDUM ORDER

       At Wilmington this 30th day of April 2020:

       As announced at the hearing on April 20, 2020, IT IS HEREBY ORDERED that the

disputed claim terms of U.S. Patent No. 9,561,251 (“the ’251 Patent”) are construed as follows:

               1.      “iron oxy-hydroxide in high loading of 10 to 80% (w/w)” shall be given its
                       plain and ordinary meaning (claims 1 & 27)

               2.      “wherein iron oxy-hydroxide is present in an amount of 30 to 65% (w/w)”
                       shall be given its plain and ordinary meaning (claim 4)

               3.      “iron oxy-hydroxide in an amount of 30 to 65% (w/w)” shall be given its
                       plain and ordinary meaning (claim 17)

       The parties briefed the issues (see D.I. 57) and submitted an appendix containing intrinsic

evidence (see D.I. 58; see also D.I. 40), and Plaintiffs provided a tutorial describing the relevant

technology (D.I. 59). The Court carefully reviewed all submissions in connection with the parties’

contentions regarding the disputed claim terms, heard oral argument (see D.I. 68) and applied the

following legal standards in reaching its decision:
     Case 1:18-cv-01996-MN Document 69 Filed 04/30/20 Page 2 of 7 PageID #: 877



I.       LEGAL STANDARDS

         “[T]he ultimate question of the proper construction of the patent [is] a question of law,”

although subsidiary fact-finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc.,

135 S. Ct. 831, 837-38 (2015). “[T]he words of a claim are generally given their ordinary and

customary meaning [which is] the meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc) (internal

citations and quotation marks omitted). Although “the claims themselves provide substantial

guidance as to the meaning of particular claim terms,” the context of the surrounding words of the

claim also must be considered. Id. at 1314. “[T]he ordinary meaning of a claim term is its meaning

to the ordinary artisan after reading the entire patent.” Id. at 1321 (internal quotation marks

omitted).

         The patent specification “is always highly relevant to the claim construction analysis . . .

[as] it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). It is also possible that “the specification may reveal a

special definition given to a claim term by the patentee that differs from the meaning it would

otherwise possess. In such cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at

1316. “Even when the specification describes only a single embodiment, [however,] the claims of

the patent will not be read restrictively unless the patentee has demonstrated a clear intention to

limit the claim scope using words or expressions of manifest exclusion or restriction.” Hill-Rom

Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal quotation marks

omitted) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).

         In addition to the specification, a court “should also consider the patent’s prosecution

history, if it is in evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.


                                                   2
  Case 1:18-cv-01996-MN Document 69 Filed 04/30/20 Page 3 of 7 PageID #: 878



1995) (en banc), aff’d, 517 U.S. 370 (1996). The prosecution history, which is “intrinsic evidence,

. . . consists of the complete record of the proceedings before the PTO [Patent and Trademark

Office] and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d

at 1317. “[T]he prosecution history can often inform the meaning of the claim language by

demonstrating how the inventor understood the invention and whether the inventor limited the

invention in the course of prosecution, making the claim scope narrower than it would otherwise

be.” Id.

        In some cases, courts “will need to look beyond the patent’s intrinsic evidence and to

consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841.

Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d

at 980. Expert testimony can be useful “to ensure that the court’s understanding of the technical

aspects of the patent is consistent with that of a person of skill in the art, or to establish that a

particular term in the patent or the prior art has a particular meaning in the pertinent field.”

Phillips, 415 F.3d at 1318. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence.” Id. Overall, although extrinsic evidence “may

be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is unlikely

to result in a reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1318-19. Where the intrinsic record unambiguously describes the scope

of the patented invention, reliance on any extrinsic evidence is improper. See Pitney Bowes, Inc.

v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1583).




                                                    3
     Case 1:18-cv-01996-MN Document 69 Filed 04/30/20 Page 4 of 7 PageID #: 879



I.       THE COURT’S RULING
         The Court’s ruling regarding the disputed claim terms of the ’251 Patent was announced

from the bench at the conclusion of the hearing as follows:

                . . . At issue in this case, we have one patent, U.S. Patent No.
                9,561,251, and three terms in dispute. The arguments are essentially
                the same for each term. I am prepared to rule on the disputes today.
                I will not be issuing a written opinion as to the terms, but I will issue
                an order stating my rulings. I want to emphasize before I announce
                my decisions that [although] I am not issuing a written opinion, we
                have followed a full and thorough process before making the
                decisions I am about to state. I have reviewed the ’251 Patent, the
                portions of the prosecution history submitted, the related patent
                applications and the other material included in the joint appendix. I
                have reviewed the tutorial submitted. There was full briefing on the
                disputed issues and there has been argument here today. All of that
                has been carefully considered.

                         Now as to my rulings. As an initial matter, I am not going
                to read into the record my understanding of claim construction law
                generally and indefiniteness. I have a legal standard section that I
                have used earlier, including in my relatively recent order in Quest
                Diagnostics Investments LLC v. Laboratory Corporation of
                America Holdings, C.A. No. 18-1436-MN. I incorporate that law
                and adopt it into my ruling today and will also set it in the order that
                I issue.

                       As to the person of ordinary skill in the art, the parties
                offered slightly different definitions in their papers,[1] but there are
                not any disputes as to who such a person is that are relevant to claim
                construction.

                       The first disputed term is “iron oxy-hydroxide in high
                loading of 10 to 80% (w/w)” as used in claims 1 and 27 of the ’251
                Patent. Plaintiffs assert that the term has its “plain and ordinary
                meaning” in which iron oxy-hydroxide in high loading means 10 to
                80% (w/w). Defendants propose that this term means “iron oxy-
                hydroxide in high loading of more than 35.68% to 80% (w/w).”

                        Here, I agree with Plaintiffs and construe the term to have its
                plain and ordinary meaning. That construction is consistent with the
                ordinary meaning of the words stated. It is also supported by the
                intrinsic evidence. The specification defines “high loading” at

1
         (Compare D.I. 57 at 3 (Plaintiffs’ definition), with id. at 21 (Defendants’ definition)).


                                                   4
    Case 1:18-cv-01996-MN Document 69 Filed 04/30/20 Page 5 of 7 PageID #: 880



               column 5, lines 31 through 34, stating “[t]he term ‘high loading’ as
               used herein indicates that the iron oxy-hydroxide is present in an
               amount of 10 to 80% (w/w), more preferably 30 to 65% (w/w).”[2]
               The claims use “high loading” consistent with that definition.

                       Additionally, examples in the patent have formulations
               containing less than 35% iron oxy-hydroxide.[3] Those percentages
               include water in the formulation, and it is appropriate to include
               water in light of the claim language and the specification, which
               states that the weights expressed are given in relation to the total
               weight of the formulation.[4] I note in addition that even if water
               were not included, there appear[] to be examples in the patent [e.g.,
               Examples 1c, 2d and 3a-d] that contain less than 35% [and less than
               32%] iron oxy-hydroxide.

                      Defendants argue that patentees disclaimed a portion of the
               claimed range in the specification, pointing to five paragraphs in the
               “Background” section of the ’251 Patent that refer to the lack of
               available high loading formulations and that address prior art
               disclosures.

                       As the Federal Circuit has repeatedly held, “[t]he standard
               for disavowal of claim scope is . . . exacting.”[5] Disavowal requires
               that “the specification make[] clear that the invention does not
               include a particular feature.”[6] The specification must be “both so
               clear as to show reasonable clarity and deliberateness, and so
               unmistakable as to be unambiguous evidence of disclaimer.”[7]




2
        (’251 Patent at 5:31-34).
3
        (See, e.g., ’251 Patent at Examples 1a-c, which have 31.75% FeOOH, including 5% water);
        see also id. at Examples 2a-d).
4
        (See ’251 Patent at 5:28-30 & Claim 1).
5
        Openwave Sys., Inc. v. Apple Inc., 808 F.3d 509, 513 (Fed. Cir. 2015) (quoting Thorner v.
        Sony Comput. Entm’t Am. LLC, 669 F.3d 1362, 1366 (Fed. Cir. 2012)).
6
        Openwave, 808 F.3d at 513 (quoting SciMed Life Sys., Inc. v. Advanced Cardiovascular
        Sys., Inc., 242 F.3d 1337, 1341 (Fed. Cir. 2001)).
7
        Openwave, 808 F.3d at 513 (quoting Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1322 (Fed.
        Cir. 2012)).


                                                  5
    Case 1:18-cv-01996-MN Document 69 Filed 04/30/20 Page 6 of 7 PageID #: 881



                         Here, the specification states that “phosphate absorbers with
               high iron loadings are still not available.” And then it notes that
               problems with ease of administration and storage and stability
               exist.[8]

                      Defendants argue that in the four succeeding paragraphs,
               each addressing [a] piece of prior art, there is a formulation
               referenced that contains up to 32% for a tablet or 35.68% of iron
               oxy-hydroxide.

                       I do not read these paragraphs as a clear and unmistakable
               disavowal of claim scope. When read in the context of the entire
               Background section and the entire specification, it is not clear that
               these statements refer to final dosage forms suitable for oral
               administration that contain up to 35.68% iron oxy-hydroxide (or
               32% per a tablet). To the contrary, as I have already noted, the
               specification refers to the invention dosage forms that have high
               loading of iron oxy-hydroxide and includes Examples as part of the
               invention with final formulations that include less than 35.68% and
               less than 32% iron oxy-hydroxide.

                       Moreover, at the end of the Background section the
               Defendants rely on, the patent distinguishes the prior art, referring
               to the compositions of the invention as those in which iron oxy-
               hydroxide “can be successfully formulated in [the] form of an oral
               delivery system with high loadings,” which are able to “achieve both
               high loadings and suitable disintegration characteristics while
               maintaining a minimal size and thus are able to overcome the
               drawbacks of currently known formulations.”[9]

                        The second disputed term is “wherein iron oxy-hydroxide is
               present in an amount of 30 to 65% (w/w)” and the third disputed
               term is “iron oxy-hydroxide in an amount of 30 to 65% (w/w).” For
               each of these, Plaintiffs again assert the ordinary meaning should
               apply. Defendants assert that the appropriate range for the second
               term is 35.68% to 65%, and in the third term, in a claim limited to a
               tablet, the appropriate range is 32% to 65% (w/w).

                        The disputes here are the same as those addressed in
               connection with the first term. For the reasons I have already stated,
               I will give these terms their plain and ordinary meaning and I do not
               find that there was a clear and unmistakable disavowal that limits
               the stated ranges.

8
        (’251 Patent at 1:40-44).
9
        (’251 Patent at 2:62-63 & 3:2-5).


                                                 6
Case 1:18-cv-01996-MN Document 69 Filed 04/30/20 Page 7 of 7 PageID #: 882




                                        The Honorable Maryellen Noreika
                                        United States District Judge




                                    7
